Hon. James C. Martin
County Attorney
Nueces  County
Corpus Christi, Texas                     Opinion    No. V-976

                                          Re:   Authority   of Commissioners’
                                                Court to pay the District
                                                 Court reporter    for a trans-
                                                cript of evidence taken in an
                                                examining    trial for the Dis-
                                                trict Attorney before a Jus-
Dear     Sir:                                   tice of the Peace.

                Your   request    for an opinion    reads   in part as follows:

                “Mr. Paul C. Clendening,       official   Court Reporter
          for~the 28th District    Court of Nueces       County has billed
          Nueces    County for a transcript     of evidence taken in an
          examining,trial    before a local Justice of the Peace and
          which was furnished,to’the~District         Attorney   to be used
          inpresentment-before       the Grard;Jury      at its next meet-
          ing. The amount of the’bill      is .$~7,8.‘50, which was figured
          at the rate,of $.I5 per 100 words in accordance           with
          provisions   of Article   2324 of Vernon’s      Annotated Civil
        . Statutes.   Mar. Calvin Ramfiehi,     -the C,ounty Auditor of
          ~Nueces County, refused payment andforwarded              the bill
          to me for determination      as ~to whether or not it could be
          legally paid.”

                You request      an opinion   as to whether    such bill may be
paid.

           We assume from the facts stated that the District       Attorney
requested the official District   Court reporter   to appear at the examin-
ing trial and transcribe  the testimony   of witnesses   m question and an-
swer form.

           The question         presented   is whether the Commissioners’
Court has authority to        pay the official District    Court reporter for a
transcript  of evidence       taken in an examining     trial before the Justice of
the Peace, the District        Attorney   having r,equested such reporter     to pre-
pare the transcript   in      order that he might present the evidence to a
Grand Jury.
Hon. James     C. Martin,      Page   2 (Opinion   V-976)




              Article 25. V.C.C.P.,  makes it the duty of the District
Attorney    to represent  the State at examining trials.  It provides:

               *Each District   Attorney shall repr~esent the
         State in all &iminal     cases in the district courts of
         his district,  except in cases where he has been be-
         fore his election,   employed adversely.     When-
         criminal proceeding --is had before -an examining
         court in his district or before a judge upon habeas
         corpus, and he is notified of the same, and is at the
         time within the county where such proceeding         is had,
        he
        --   shall represent   the  State therein, unless  prevented
        by other official duGs?&phasis             ours)

             Article   3899,   Sec. b, V.C.S.,     provides   in part:

              “Each officer named in this act where he receives
    -   a salary as compensation      for his service    shall be en-
        titled and permitted   to purchase or charge to his coun-
        ty all reasonable   expenses necessary      in the proper and
        legal conduct of his office.”
                                                                                    :$,---~
            In Attorney     General’s Opinion No. V-538,   the facts involved      ~~.~~yz~
were these:    A Justice of the Peace called an inquest and advised the              .;q;~
county and district attorney of the date the inquest would be held. The              ‘$?
                                                                                    &<~
county attorney desired to have the testimony       of the witnesses    trans-
cribed in question and answer form to aid and assist him .iir the prose-             :,~.
cution of the case should a criminal      charge result.   For this purpose
he~n~~a.~o~er.fs-be~~~~:trtinacribe                       the ,testirnony. Sub-     ‘~.:~
sequentlythe    county .attorney decided not to file criminal     charges.    He   ~~.,Q
                                                                                     .1
submitted the bill of the reporter to the Commissioners’         Court as a
L
    .


    Hon. James    C. Martin,   Page   3 (Opinion   V-976)




                It was pointed out in Taliaferro      v. Hale, 47 S.W.Zd 340,
    (Tex. Civ. App. 1932). that Article     2324, outlining the duties of the
    official district  court reporter,  does not require him to make trans-
    cripts of testimony    in a lower court, and it is not part of his official
    duties to transcribe    such testimony.    It follows therefore    that the
    court reporter    in question was not engaged in the performance         ~of
    one of his official duties in the taking of testimony      at the examining
    trial.

                 In the light of the facts presented    in your letter, we are
     of the opinion that the district attorney may engage the district       court
     reporter   to be present and transcribe     the testimony    of an examining
    trial before a Justice of the Peace, and the district attorney may
     certify such expense to the Commissioners’          Court for payment as a
     reasonable   expense necessary     in the proper and legal conduct of his
    office.
                                                                               ._
                                      SUMMARY

                 The District  Attorney may properly       and legally en-,
           gage the District   Court reporter   to prepare a transcript
           of testimony   of the witnesses  at an examining trial before
           the Justice of the Peace for future use in criminal pro-
           ceedings.    The Commissioners’      Court is authorized    to
           pay for such transcript,    on proper certification     from the
          .District Attorney,   as a reasonable   expense necessary       in
          ,the proper   and legal conductof   his :office.

                                        Your:6   verytmily,,

                               ATTORNEY      GENERAL           ~OF TEXAS

                                    pJ&+&           +i=,.~+L$Lw&-

                               BY       Frank    A. b&Cracken,
                                                            Assistant
    FAMc:v


                               APPROVED: